Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 77-85 and 87-92 are directed to Invention II non-elected without traverse in the reply filed August 12th 2019.  Accordingly, claims 77-85 and 87-92 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 77-85 and 87-92 are cancelled.

Authorization for this examiner’s amendment was given in an interview with Christopher Gloria on September 28th 2021.

Claim 67 is amended as follows: 

67.	A suture passer comprising: 
a tube defined by a wall, the tube having a distal portion that comprises a distal end of the tube and a cutaway in a side of the wall forming a partial wall that extends to the distal end of the tube, wherein the cutaway is defined by a portion of the wall that curves around a longitudinal axis of the distal portion of the tube and two longitudinally extending portions of the partial wall that extend distally from the portion of the wall that curves around the longitudinal axis to a beveled portion, wherein the two longitudinally extending portions are at angles to the beveled portion and the portion of the wall that curves around the longitudinal axis; and
 a suture retainer received in the tube and configured to extend from and retract into the distal portion of the tube such that a distal [[end]]portion of the suture retainer can be extended distally beyond the distal end of the tube, [[a]]the distal portion of the suture retainer being slidable along an inner surface of the partial wall and comprising a retaining portion that is configured to retain a suture between the retaining portion and the portion of the wall that curves around the longitudinal axis, wherein the distal portion of the suture retainer has a thickness that is greater than an inner radius of the distal portion of the tube.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the suture passer as recited in the allowed claims.  For example, Malo et al. (US 5,653,716) disclose the suture passer as made of record in the interview summary mailed September 8th 2021 but fail to disclose, inter alia, that the portion of the suture retainer (distal half of 42a) having a thickness greater than an inner radius of the tube is also the structure which extends distally beyond the distal end of the tube.  The prior art of record fails to disclose or make obvious this missing feature in Malo et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771